



Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”), is entered into this June 5, 2020, by
and between VONAGE HOLDINGS CORP., a Delaware corporation (the “Company”), and
Rory Read (the “Executive”).
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties hereto agree as follows:
1.    Employment and Duties.
(a)    General. Commencing on July 1, 2020 (the “Effective Date”), the Executive
shall serve as Chief Executive Officer and President of the Company, reporting
directly to the Board of Directors of the Company (the “Board”). The Executive
shall be appointed to the Board effective with, and subject to, his commencement
of service as Chief Executive Officer and President of the Company as of the
Effective Date. Thereafter, during the Executive’s term of employment, the Board
shall nominate the Executive for re-election as a member of the Board at the
expiration of the then current term, provided that the foregoing shall not be
required to the extent prohibited by legal or regulatory requirements.
Commencing on the Effective Date, (i) Executive shall have the duties,
responsibilities, and authority customarily held by the chief executive officer
and president of a corporation the equity securities of which are publicly
traded, (ii) all employees of the Company shall report to the Executive or one
of his designees, and (iii) Executive shall perform such other duties as the
Board may reasonably require from time to time as long as they are consistent
with the types of duties and responsibilities associated with the position of
Chief Executive Officer and President (the “Other Duties”). The Executive’s
principal place of employment shall be the principal offices of the Company,
currently located in the Holmdel, New Jersey area; provided, however, that the
Executive understands and agrees that he shall be required to travel from time
to time for business reasons.
(b)    Exclusive Services. For so long as the Executive is employed by the
Company, the Executive shall devote his full-time working time to his duties
hereunder, shall conform to and use his good faith efforts to comply with the
lawful and good faith directions and instructions given to him by the Board, and
shall use his good faith efforts to promote and serve the interests of the
Company. Further, the Executive shall not, directly or indirectly, render
services to any other person or organization without the consent of the Company
or otherwise engage in activities that would interfere with the faithful
performance of his duties hereunder. Notwithstanding the foregoing, subject to
and in accordance with the Company’s policies (including, without limitation,
the Company’s Code of Conduct and Corporate Governance Principles) as may be in
effect from time to time, the Executive may (i) serve on corporate boards, with
the prior consent of the Board, (ii) serve on civic or charitable boards or
engage in charitable activities without remuneration therefor, and (iii) manage
his personal investments and affairs, and serve as an executor, trustee, or in a
similar fiduciary capacity in connection therewith, provided that such
activities do not, individually or in the aggregate, (i) conflict materially
with the performance of the Executive’s duties under this Agreement, (ii)
conflict with the Executive’s fiduciary duties to the Company, or (iii) result
in a breach of the restrictive covenants to which Executive is bound.







--------------------------------------------------------------------------------





(c)    Former Employers and Other Agreements. The Executive represents and
warrants that he is not subject to any restrictions by a former employer or
under any other agreement that would prevent him from accepting the position of
Chief Executive Officer and President of the Company or performing his duties
under this Agreement without limitation.
2.    Employment “At-Will”. The Executive’s employment shall commence effective
as of the Effective Date and shall continue through July 1, 2023 unless earlier
terminated pursuant to the terms of this Agreement (the “Term”). Continuation of
the Executive’s employment with the Company throughout the Term shall be deemed
an employment “at will” and the Executive’s employment may be terminated “at
will” by either Executive or the Company.
3.    Compensation and Other Benefits. Subject to the provisions of this
Agreement, the Company shall pay and provide the following compensation and
other benefits to the Executive during the Term as compensation for services
rendered hereunder:
(a)    Base Salary. The Company shall pay to the Executive an annual base salary
(the “Base Salary”) of not less than Eight Hundred Fifty Thousand Dollars
($850,000), payable in substantially equal installments at such intervals as may
be determined by the Company in accordance with its regular payroll practices
for similarly situated employees, but in no event less frequently than biweekly
in arrears. The Base Salary shall be reviewed for increase by the Compensation
Committee of the Board in good faith, based upon the Executive’s performance,
not less often than annually. The Base Salary may be increased, but not
decreased (without the Executive’s prior written consent) below its then current
level, from time to time by the Board, and as so increased shall thereafter be
the “Base Salary.”
(b)    Initial Equity Awards and Future Equity Grant Opportunities.
(i)    Sign-On RSU Grant. As soon as practicable following the Effective Date
(the “Grant Date”), the Executive shall be granted a one-time restricted stock
unit (RSU) award with respect to One Million (1,000,000) shares of the Company’s
common stock (the number of shares in each case being subject to adjustment
based on stock splits, reverse stock splits, other adjustments, or
recapitalizations between the date hereof and the Grant Date) (the “Sign-On
RSUs”). The Sign-On RSUs shall be granted pursuant to the terms and conditions
of the Vonage Holdings Corp. Amended and Restated 2015 Equity Incentive Plan (as
amended or restated from time to time the “2015 Incentive Plan”) and the
Executive’s individual Sign-On RSU agreement, in the form attached hereto as
Exhibit A (the “Sign-On RSU Agreement”).
(ii)    Annual Equity Grants in Respect of 2020 and 2021.
(A)    Annual RSU Grants in Respect of 2020 and 2021. On the Grant Date, the
Executive shall be granted a restricted stock unit award in respect of the 2020
and 2021 annual grant cycles of the Company with respect to Five Hundred Twenty
Thousand (520,000) shares of the Company’s common stock (the number of shares in
each case being subject to adjustment based on stock splits, reverse stock
splits, other adjustments, or recapitalizations between the date hereof and the
Grant Date) (the “Annual RSUs”). The Annual RSUs shall be granted pursuant to
the terms and


2



--------------------------------------------------------------------------------





conditions of the 2015 Incentive Plan and the Executive’s individual Annual RSU
agreement, in the form attached hereto as Exhibit B (the “Annual RSU
Agreement”).
(B)    Annual PSU Grants in Respect of 2020 and 2021. On the Grant Date, the
Executive shall be granted a performance-based restricted stock unit (PSU) award
in respect of the 2020 and 2021 annual grant cycles of the Company, with a
target amount of Seven Hundred Eighty Thousand (780,000) shares of the Company’s
common stock (the number of shares in each case being subject to adjustment
based on stock splits, reverse stock splits, other adjustments, or
recapitalizations between the date hereof and the grant date of such PSU award)
(the “Annual PSUs” and together with the Annual RSUs and the Sign-On RSUs, the
“Initial Awards”). The Annual PSUs shall be granted pursuant to the terms and
conditions of the 2015 Incentive Plan and an individual Annual PSU agreement, in
the form attached hereto as Exhibit C (the “PSU Agreement”).
(iii)    Future Equity Grant Opportunities. Beginning in calendar year 2022, the
Executive shall be considered for future equity incentive award grants
(including, without limitation, restricted stock units and PSUs) under the
equity incentive plan of the Company then in effect based on individual and
Company performance (and established in conjunction with the Company’s regular
equity review cycle) consistent with other senior executives of the Company. For
the avoidance of doubt, however, Executive acknowledges that all determinations
about equity incentive award grants shall be in the Board’s sole discretion and
any such determination shall not constitute Good Reason. All equity incentive
awards, other than the Initial Awards, will be granted pursuant to the Company’s
standard forms of award agreement for senior executives of the Company.
(c)    Sign-On Cash Bonus. Within fifteen (15) days following the Effective
Date, the Company shall pay the Executive a cash bonus equal to Three Million
Dollars ($3,000,000), subject to all applicable withholding taxes. In the event
the Executive’s employment is terminated by the Company for Cause or if the
Executive resigns from the Company without Good Reason (each as defined below),
in either case, within two years following the Effective Date, the Executive
shall repay to the Company the pre-tax amount of such bonus on a prorated basis,
based on the number of days remaining in the two year period following the
Effective Date. For the avoidance of doubt, the foregoing sentence shall not
apply in the event the Executive’s employment is terminated by reason of the
Executive’s death or Disability.
(d)    Annual Cash Bonus. Commencing in calendar year 2020, the Executive shall
be eligible to receive an annual, discretionary cash bonus (the “Annual Bonus”)
with a Target Bonus Opportunity (“TBO”) of one hundred twenty five percent
(125%) of the Executive’s then current Base Salary for the applicable year.
Annual Bonus payouts are not guaranteed and are granted in the Company’s sole
discretion based on individual and Company performance. The Company performance
targets applicable to the Executive’s Annual Bonus shall be in accordance with
the Company’s annual bonus program as applicable to senior executives of the
Company, as in effect from time to time (the “Bonus Program”). Annual Bonus
payouts, if any, are generally paid in February or March of the calendar year
following the calendar year in which such payout is earned, subject to the
Executive’s continued employment on such payment date, except as otherwise


3



--------------------------------------------------------------------------------





provided in Section 4. Notwithstanding anything to the contrary herein, the
Executive shall be entitled to an Annual Bonus in respect of calendar year 2020
that is at least equal to one hundred twenty five percent (125%) of his Base
Salary, without proration from the Effective Date.
(e)    Employee Benefit Plans.
(i)    The Executive shall be entitled to an annual medical exam administered by
the Duke executive health program or such other executive health program as may
be mutually agreed by the Company and the Executive.
(ii)    The Executive shall be entitled to participate in all employee health
and welfare plans, programs and arrangements of the Company, in accordance with
their respective terms, as may be amended from time to time, on a basis no less
favorable than that made available to other senior executives of the Company.
The Executive shall be eligible to participate in the Vonage medical and dental
plans and the 401(k) Retirement Plan commencing on the first day of the month
following the Effective Date.
(iii)    To the extent there is any waiting period for Executive’s coverage
under the Company’s medical and dental plans, the Company shall reimburse the
Executive for all reasonable and necessary out-of-pocket expenses actually
incurred or paid by the Executive for the continuation of the Executive’s
current medical and dental benefits for the Executive and his spouse and
dependents during such waiting period.
(f)    Expenses. The Company shall reimburse the Executive for reasonable travel
and other business-related expenses incurred by the Executive in the fulfillment
of his duties hereunder upon presentation of written documentation thereof, in
accordance with the applicable expense reimbursement policies and procedures of
the Company as in effect from time to time.
(g)    Vacation. The Executive may take paid time off in accordance with the
Company’s discretionary vacation policy in effect from time to time.
(h)    Housing and Relocation Benefits. Until such time as the Executive
relocates near the Company’s principal office, while the Executive is employed
with the Company and for a period not to exceed the first year of Executive’s
employment with the Company, the Company shall pay, or reimburse the Executive
for, the cost of reasonable housing (i.e., furnished housing, including
utilities) for the Executive located near the Company’s principal office to be
paid, if reimbursed, to the Executive monthly in arrears subject to the
submission of reasonable documentation, in an amount not to exceed $5,000 per
month (prorated for partial months). The Executive shall also be entitled to any
additional relocation benefits in accordance with the Company’s relocation
policy. The payment or reimbursement of all expenses under this Section 3(h)
shall be subject to Section 4(e)(iii) of this Agreement.
(i)    Legal Fees. Upon presentation of appropriate documentation, the Company
shall pay or reimburse the Executive for the Executive’s reasonable counsel fees
incurred in connection with the negotiation and documentation of the Executive’s
employment arrangements, up to a maximum of $30,000.


4



--------------------------------------------------------------------------------





(j)    Other Benefits and Perquisites. The Executive shall be entitled to such
other benefits and perquisites as may be generally available to other senior
executives of the Company.
4.    Termination of Employment.
(a)    Termination for Cause; Resignation without Good Reason.
(i)    If the Company terminates the Executive’s employment for Cause, or if the
Executive resigns from his employment hereunder other than for Good Reason, the
Executive shall only be entitled to payment of any unpaid Base Salary through
and including the date of termination or resignation, any unpaid expense
reimbursement, any accrued but unused vacation, and any other amounts or
benefits required to be paid under this Agreement, or pursuant to applicable
benefit plans and programs, the rights to which have accrued through the date of
termination or resignation, including but not limited to those under Sections
3(f), 3(g), 3(i), and 3(j) hereof (in each case only to the extent earned or
accrued on or prior to such date of termination or resignation, or provided by
law or under the then-applicable terms of any plan, program, policy, or
arrangement of the Company (the “Other Accrued Compensation and Benefits”). The
Executive shall have no further right under this Agreement to receive any other
compensation or benefits after such termination or resignation of employment.
(ii)    For purposes of this Agreement, “Cause” shall mean: (A) any act or
omission that constitutes a material breach by the Executive of his obligations
under this Agreement; (B) the willful and continued failure or refusal of the
Executive (not as a consequence of illness, accident or other incapacity) to
perform the material duties reasonably required of him hereunder after written
notice had been provided to Executive of such failure or refusal; (C) the
Executive’s indictment for, conviction of, or plea of nolo contendere to, any
felony or other indictable criminal offence, (D) an action by the Executive
involving fraud or moral turpitude or that otherwise materially impairs or
impedes the operations or reputation of the Company or any of its subsidiaries
or affiliates (the “Company Group”); (E) the Executive’s engaging in any willful
misconduct, gross negligence or act of dishonesty with regard to the Company
Group, or his duties; (F) the Executive’s breach of either a material written
policy or code of conduct of the Company Group that is applicable to the
Executive, including, without limitation, the Company’s sexual harassment
policy, and, to the extent the Executive is aware of such rules or has been
informed thereof, the relevant rules of any governmental or regulatory body
applicable to the Company Group; provided, that any such notification with
respect to the rules of any governmental or regulatory body outside the United
States shall be in writing; or (G) the Executive’s refusal to follow the lawful
directions of the Board; provided, however, that no event or condition described
in clauses (A), (F) or (G) shall constitute Cause unless (i) the Company first
gives the Executive written notice of its intention to terminate his employment
for Cause and the grounds for such termination, and (ii) such grounds for
termination (if susceptible to correction) are not corrected by the Executive
within thirty (30) days of his receipt of such notice.
(iii)    For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following events without the Executive’s prior written consent:
(A) a failure by the Company to timely pay material compensation due and payable
to the Executive in connection with his employment (including, for the avoidance
of doubt, to pay out equity incentive awards in


5



--------------------------------------------------------------------------------





accordance with their terms); (B) a diminution in the Executive’s Base Salary or
TBO; (C) (1) a material diminution of the authority, duties or responsibilities
of the Executive from those set forth in this Agreement, or assignment of duties
or responsibilities to the Executive that are materially inconsistent with the
Executive’s position as Chief Executive Officer and President, including,
without limitation, ceasing to be the Chief Executive Officer of the Company (or
its ultimate publicly-traded parent following a Change of Control (as defined in
the 2015 Incentive Plan)) or, (2) the failure to nominate the Executive for
election to serve on the Board or removal of Executive from the Board other than
(a) for Cause or (b) pursuant to the Company’s Director Resignation Policy; (D)
the Company requiring the Executive to be based at any office or location more
than fifty (50) miles from the Holmdel, New Jersey area; or (E) a material
breach by the Company of its obligations under this Agreement or the
Indemnification Agreement; provided, however, that no event or condition
described in clauses (A) through (E) shall constitute Good Reason unless (x) the
Executive gives the Company within sixty (60) days of the Executive’s becoming
aware of the occurrence of the Good Reason event, written notice of his
intention to terminate his employment for Good Reason as provided in Section
4(f)(ii) below, and (y) such grounds for termination (if susceptible to
correction) are not corrected by the Company within thirty (30) days of its
receipt of such notice. If such grounds for termination for Good Reason are not
cured during such thirty (30) day period, the Executive’s termination for Good
Reason shall be effective as of the day immediately following the end of such
thirty (30) day period.
(b)    Termination without Cause; Resignation for Good Reason.
(i)    If the Executive’s employment is terminated by the Company without Cause
or the Executive resigns for Good Reason, the Company shall pay the Executive,
subject to Section 4(e) below: (A) severance pay equal to twelve (12) months of
the Executive’s then-current Base Salary and an amount equal to the Executive’s
annual full unprorated TBO (based upon the Executive’s then-current Base Salary)
payable by the Company in installments during its regular payroll cycle over the
twelve (12) month period following the termination of the Executive’s
employment, provided that the first payment shall be made on the sixtieth (60th)
day after the termination of the Executive’s employment, and such first payment
shall include payment of any amounts that would otherwise be due prior thereto,
(B) a pro rata portion of the Executive’s Annual Bonus for the year of
termination, if and to the extent that the Company achieves its performance
metrics for such year, payable when bonuses relating to the year of termination
are normally paid to other senior executives of the Company, but in no event
later than March 15th of the year following the year to which such bonus
relates, (C) any Annual Bonus in respect of a previously completed fiscal year
to the extent earned but unpaid as of the date of the termination or resignation
of Executive’s employment, payable as soon as practicable following the date of
the termination or resignation of the Executive’s employment but no later than
the sixtieth (60th) day after such termination or resignation, (D) the Other
Accrued Compensation and Benefits, payable as soon as practicable following the
date of the termination or resignation of the Executive’s employment but no
later than the sixtieth (60th) day after such termination or resignation, and
(E) subject to the Executive’s timely election of continuation coverage under
the Consolidated Omnibus Budget Reconstruction Act of 1985, as amended
(“COBRA”), commencing upon the termination of the Executive’s employment, the
Company shall continue to provide group medical, dental and vision continuation
coverage for the Executive and his eligible dependents under COBRA at the same
cost


6



--------------------------------------------------------------------------------





to the Executive as other senior executives of the Company until the earlier of
(i) the end of the period during which the Executive or his dependents are
eligible for COBRA coverage and (ii) the date on which the Executive is eligible
for group health coverage from another employer of him (in which event the
Executive shall promptly notify the Company in writing). Except as otherwise
provided in this Agreement, the Executive shall have no further rights to
receive any other compensation or benefits after such termination or resignation
of employment.
(ii)    If, following a termination of employment without Cause or a resignation
for Good Reason, the Executive materially breaches a provision of Section 5,
Section 6 or Section 7 hereof, the Non-Compete Agreement, or paragraphs 2
through 6 of the Employment Covenants Agreement, the Executive shall not be
eligible, as of the date of such material breach, for any further payments and
benefits described in Sections 4(b)(i)(A), (B), (C), or (E) and any and all
obligations and agreements of the Company with respect to such payments shall
thereupon cease; provided, however, that, prior to ceasing payments and benefits
pursuant to this Section 4(b)(ii), the Company shall first give the Executive at
least fifteen days’ prior written notice of its intention to terminate his
payments and benefits and the grounds for such action and, solely with respect
to a breach of paragraph 4 (Return of Company Property/Materials) of the
Employment Covenants Agreement, such grounds have not been corrected by the
Executive within fifteen days following his receipt of such notice.
(c)    Termination Due to Death or Disability. The Executive’s employment with
the Company shall terminate automatically on the Executive’s death. In the event
of the Executive’s Disability, the Company shall be entitled to terminate his
employment. In the event of termination of the Executive’s employment by reason
of the Executive’s death or Disability, the Company shall pay to the Executive
(or his estate, as applicable), subject to Section 4(e) below, (i) a pro rata
portion of the Executive’s Annual Bonus for the year of termination, if and to
the extent that the Company achieves its performance metrics for such year,
payable when bonuses are normally paid to other senior executives of the
Company, but in no event later than March 15th of the year following the year to
which such bonus relates, (ii) any Annual Bonus in respect of a previously
completed fiscal year to the extent earned but unpaid as of the date of the
termination or resignation of Executive’s employment, payable on the sixtieth
(60th) day after the termination or resignation of the Executive’s employment,
and (iii) the Other Accrued Compensation and Benefits. For purposes of this
Agreement, “Disability” means that the Executive has been unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment for 180 days in any one (1) year period and has
qualified to receive long-term Disability payments under the Company’s long-term
Disability policy. Notwithstanding the foregoing, in the event that as a result
of absence because of mental or physical incapacity the Executive incurs a
“separation from service” within the meaning of such term under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
and guidance issued thereunder (“Section 409A”), the Executive shall on such
date automatically be terminated from employment as a Disability termination and
such termination shall be deemed to be for “Disability”.
(d)    Release and Waiver. The Company shall not be required to make the
payments and provide the benefits provided for under Sections 4(b)(i)(A), (B),
(C) or (E) or, in the case of a Disability termination, Sections 4(c)(i) or
(ii), unless the Executive (or, if applicable in the case of


7



--------------------------------------------------------------------------------





a Disability termination, the person having legal power of attorney over his
affairs) executes and delivers to the Company a General Release in the form
attached hereto as Exhibit D, which may be updated and revised by the Company to
comply with, or reflect changes in, applicable law to achieve its intent, (the
“Release”), and such Release has become effective and irrevocable in its
entirety within sixty (60) days of the Executive’s termination of employment.
(e)    Payments Subject to Section 409A.
(i)    The parties agree that this Agreement shall be interpreted to comply with
or be exempt from Section 409A of the Code and the regulations and authoritative
guidance promulgated thereunder to the extent applicable (collectively “Section
409A”), and all provisions of this Agreement shall be construed in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A. In no event whatsoever will the Company, any of its affiliates, or any of
their respective directors, officers, agents, attorneys, employees, executives,
shareholders, investors, members, managers, trustees, fiduciaries,
representatives, principals, accountants, insurers, successors or assigns be
liable for any additional tax, interest or penalties that may be imposed on
Executive under Section 409A or any damages for failing to comply with Section
409A.
(ii)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A, and for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “terminate,” “termination of employment” or like
terms shall mean separation from service. If any payment, compensation or other
benefit provided to the Executive in connection with the termination of
Executive’s employment is determined, in whole or in part, to constitute
“nonqualified deferred compensation” within the meaning of Section 409A and the
Executive is a specified employee as defined in Section 409A(2)(B)(i) of the
Code, no part of such payments shall be paid before the day that is six (6)
months plus one (1) day after the date of termination or, if earlier, ten
business days following the Executive’s death (the “New Payment Date”). The
aggregate of any payments that otherwise would have been paid to the Executive
during the period between the date of termination and the New Payment Date shall
be paid to the Executive in a lump sum on such New Payment Date. Thereafter, any
payments that remain outstanding as of the day immediately following the New
Payment Date shall be paid without delay over the time period originally
scheduled, in accordance with the terms of this Agreement.
(iii)    All reimbursements for costs and expenses under this Agreement shall be
paid in no event later than the end of the calendar year following the calendar
year in which the Executive incurs such expense. With regard to any provision
herein that provides for reimbursement of costs and expenses or in-kind
benefits, except as permitted by Section 409A, (i) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (ii) the amount of expenses eligible for reimbursements or in-kind
benefits provided during any taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits to be provided in any other taxable year.


8



--------------------------------------------------------------------------------





(iv)    If under this Agreement, an amount is paid in two or more installments,
for purposes of Section 409A, each installment shall be treated as a separate
payment. Each such payment shall be deemed exempt from Section 409A to the
greatest extent possible under the short-term deferral exemption of Treasury
Regulation §1.409A-1(b)(4) and the separation pay exemption of Treasury
Regulation §1.409A-1(b)(9)(iii). Whenever a payment under this Agreement
specifies a payment period with reference to a number of days (e.g., “payment
shall be made within thirty (30) days following the date of termination”), the
actual date of payment within the specified period shall be within the sole
discretion of the Company.
(f)    Notice of Termination. Any termination of employment by the Company or
the Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 22 of this Agreement.
(i)    By Company. In the event of a termination by the Company for Cause, the
Notice of Termination shall (A) indicate the specific termination provision in
this Agreement relied upon, (B) set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (C) indicate the date on which
such termination is effective (subject to applicable correction periods). The
failure by the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause shall not waive any right
of the Company hereunder or preclude the Company from asserting such fact or
circumstance in enforcing the Company’s rights hereunder to the extent that such
fact or circumstance is on the same asserted basis within the definition for the
termination. In the event of a termination by the Company without Cause, the
Notice of Termination shall specify the date of termination, which date shall
not be more than thirty (30) days after the giving of such notice.
(ii)    By Executive. In the event of a resignation by the Executive for Good
Reason, the Notice of Termination shall (A) indicate the specific clause or
clauses under the definition of Good Reason herein upon which the Executive is
relying, and (B) set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
such clause or clauses. In the event of a resignation by the Executive other
than for Good Reason, the Notice of Termination shall specify the date of
termination, which date shall not be less than thirty (30) days after the giving
of such notice; provided, that the Company may, in its sole discretion, elect to
cause such termination to be effective at any time during such notice period and
such resignation by the Executive without Good Reason shall be effective on such
date. The failure by the Executive to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Good Reason shall not
waive any right of the Executive hereunder or preclude the Executive from
asserting such fact or circumstance in enforcing the Executive’s rights
hereunder to the extent that such fact or circumstance is on the same asserted
basis within the definition for the termination.
(g)    Resignation from Directorships and Officerships. The termination of the
Executive’s employment for any reason shall constitute the Executive’s
resignation from (i) any director, officer, or employee position the Executive
has with members of the Company Group, and (ii) all fiduciary positions
(including as a trustee) the Executive holds with respect to any employee
benefit plans


9



--------------------------------------------------------------------------------





or trusts established by any members of the Company Group. The Executive agrees
that this Agreement shall serve as written notice of resignation in this
circumstance.
(h)    No Duty to Mitigate. Executive will not be required to mitigate the
amount of the severance payments and benefits that he is entitled to receive
pursuant to this Agreement, nor will any payments or benefits that Executive may
receive from any other source reduce or offset any such severance payments or
benefits, except as provided in Section 4(b)(i).
5.    Confidentiality.
(a)    Confidential Information. The Executive has entered into and is subject
to the Company’s Employment Covenants Agreement substantially in the form
attached hereto as Exhibit E (the “Employment Covenants Agreement”).
(b)    Exclusive Property. The Executive confirms that all Confidential
Information (as defined in the Employment Covenants Agreement) is and shall
remain the exclusive property of the Company Group. All business records, papers
and documents kept or made by the Executive relating to the business of the
Company Group shall be and remain the property of the Company Group. Upon the
request and at the expense of the Company Group, the Executive shall promptly
make all disclosures, execute all instruments and papers, and perform all acts
reasonably necessary to vest and confirm in the Company Group, fully and
completely, all rights created or contemplated by this Section 5(b).
Notwithstanding the foregoing, the Executive shall maintain ownership and use of
his rolodex and other address books (and electronic equivalents), and copies of
documents relating to his personal entitlements and obligations.
6.    Noncompetition. The Executive has entered into and is subject to the
Company’s Non-Compete Agreement substantially in the form attached hereto as
Exhibit F.
7.    Non-Solicitation and Non-Hire. The Executive has agreed and now confirms
that for a period commencing on the Effective Date and ending twelve (12) months
following the termination of Executive’s employment with the Company (the
“Restricted Period”), other than in the good faith performance of his duties to
the Company as Chief Executive Officer and President of the Company, the
Executive shall not, directly or indirectly: (a) interfere with or attempt to
interfere with the relationship between any person who is, or was during the
then-most recent twelve (12) month period, an employee, officer, representative
or agent of any member of the Company Group, or solicit or induce or attempt to
solicit or induce any of them to leave the employ of any member of the Company
Group or violate the terms of their respective contracts, or any employment
arrangements, with any such entities; or (b) hire, recruit or attempt to hire
any person who was employed by any member of the Company Group at any time
during the then-most recent twelve (12) month period; provided, that this clause
(b) shall not apply to the recruitment or hiring of any individual whose
employment with any member of the Company Group has been terminated for a period
of six (6) months or longer; or (c) induce or attempt to induce any customer,
client, supplier, licensee or other business relation of any member of the
Company Group to cease doing business with any member of the Company Group, or
in any way interfere with the relationship between any member of the Company
Group and any customer, client, supplier, licensee or other business relation of
any member of the Company Group. Nothing in this Section 7 shall be violated by
the Executive


10



--------------------------------------------------------------------------------





serving upon request as a reference, so long as he does not have a business
relationship with the person to whom the reference is being given, and nothing
in this Section 7 shall be violated by the Executive engaging in general
advertising that is not specifically targeted at the persons referred to in
clauses (a), (b) and (c) that have a relationship with a member of the Company
Group. As used herein, the term “indirectly” shall include, without limitation,
the Executive’s authorizing the use of the Executive’s name by any competitor of
any member of the Company Group to induce or interfere with any employee or
business relationship of any member of the Company Group.
8.    Certain Remedies; Disclosure of Restrictive Covenants.
(a)    Injunctive Relief. Without intending to limit the remedies available to
either party hereto, including, but not limited to, those set forth in Section
12 hereof, each of the parties hereto agrees that a breach of any of the
covenants contained in Sections 5, 6, 7, or 10 of this Agreement (including,
without limitation, under the Employment Covenants Agreement or Non-Compete
Agreement contemplated therein) may result in material and irreparable injury to
the other party for which there is no adequate remedy at law, that it shall not
be possible to measure damages for such injuries precisely and that, in the
event of such a breach or threat thereof, any non-breaching party shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, without bond or other security, restraining the breaching
party from engaging in activities prohibited by the covenants contained in
Sections 5, 6, 7, or 10 of this Agreement (including, without limitation, under
the Employment Covenants Agreement or Non-Compete Agreement contemplated
therein) or such other relief as may be required specifically to enforce any of
the covenants contained in this Agreement. Such injunctive relief in any court
shall be available to the non-breaching party in lieu of, or prior to or pending
determination in, any arbitration proceeding.
(b)    Extension of Restricted Period. In addition to the remedies the Company
may seek and obtain pursuant to Section 12 hereof, the Restricted Period may, in
the court’s discretion, be extended by any and all periods during which the
Executive shall be found by a court possessing personal jurisdiction over him to
have been in violation of the covenants contained in Sections 6 and 7 of this
Agreement (including, without limitation, under the Employment Covenants
Agreement or Non-Compete Agreement contemplated therein).
(c)    Disclosure of Restrictive Covenants. During the Restricted Period, in
connection with the Executive’s seeking of future employment, prior to accepting
an offer of employment, the Executive shall provide a prospective employer (in
confidence) with a copy of the restrictive covenants set forth in Sections 6 and
7 of this Agreement (including, without limitation, under the Employment
Covenants Agreement or Non-Compete Agreement contemplated therein).
9.    Defense of Claims. The Executive agrees that, during the Term, and for a
period of six (6) months after termination of the Executive’s employment, upon
request from the Company, the Executive shall cooperate with the Company in
connection with any matters the Executive worked on during his employment with
the Company and any related transitional matters. In addition, the Executive
agrees to cooperate with any member of the Company Group in the defense of any
claims or actions that are made and/or may be made by or against any member of
the Company Group, except if the Executive’s reasonable interests are adverse to
the Company Group in such claim or action. The Company agrees to promptly
reimburse the Executive for all of the Executive’s


11



--------------------------------------------------------------------------------





reasonable travel and other direct expenses incurred, or to be reasonably
incurred, to comply with the Executive’s obligations under this Section 9.
10.    Nondisparagement. The Executive agrees during the Term hereof and
thereafter not to make, directly or indirectly, any derogatory, negative or
disparaging statement about any member of the Company Group, or any current or
former officers, directors, or employees thereof and the Company agrees that,
during such period, it shall direct its Board, the Chief Executive Officer, the
Chief Financial Officer, the Chief Legal Officer, its senior human resources
officer and its senior public relations officer (the “Company Representatives”),
other than in the good faith performance of their duties or as legally or
fiduciarilly required in their good faith judgment, not to disparage or
encourage or induce others to disparage the Executive. Notwithstanding anything
to the contrary contained herein, nothing in this Agreement shall prohibit or
restrict the Executive or the Company Representatives from truthfully and in
good faith: (i) disclosing that the Executive is no longer employed by the
Company; (ii) making any disclosure of information required by law; (iii)
providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or the
Company’s designated legal, compliance or human resources officers; (iv) filing,
testifying, participating in or otherwise assisting in a proceeding relating to
an alleged violation of any federal, state or municipal law relating to fraud,
or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization; or (v) making statements in the good faith
performance of his or their duties to the Company. Nothing in this Section 10
shall interfere with Executive’s ability to make the Permitted Disclosures as
defined in the Employment Covenants Agreement.
11.    Source of Payments. All payments provided under this Agreement, other
than payments made pursuant to a plan which provides otherwise, shall be paid in
cash from the general funds of the Company, and no special or separate fund
shall be established, and no other segregation of assets shall be made, to
assure payment. The Executive shall have no right, title or interest whatsoever
in or to any investments which the Company may make to aid the Company in
meeting its obligations hereunder. To the extent that any person acquires a
right to receive payments from the Company hereunder, such right shall be no
greater than the right of an unsecured creditor of the Company.
12.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement or otherwise in connection with the Executive’s employment
by the Company that cannot be mutually resolved by the parties to this Agreement
and their respective advisors and representatives shall be settled exclusively
by arbitration in New Jersey in accordance with the rules of the American
Arbitration Association before one arbitrator of exemplary qualifications and
stature, who shall be selected jointly by an individual to be designated by the
Company and an individual to be selected by the Executive, or if such two
individuals cannot promptly agree on the selection of the arbitrator, who shall
be selected by the American Arbitration Association. Notwithstanding anything to
the contrary contained herein, the arbitrator shall allow for discovery
sufficient to adequately arbitrate any claims. The award of the arbitrator with
respect to such dispute or controversy shall be in writing with sufficient
explanation to allow for such meaningful judicial review as is permitted by law,
and that such decision shall be enforceable in any court of competent


12



--------------------------------------------------------------------------------





jurisdiction and shall be binding on the parties hereto. The remedies available
in arbitration shall be identical to those allowed at law. The arbitrator shall
be entitled to award to the prevailing party in any arbitration or judicial
action under this Agreement reasonable attorneys’ fees and any costs of the
arbitration payable by such party, consistent with applicable law; provided,
that no such award shall be made against the Executive unless the arbitrator
finds the Executive’s positions in such arbitration or dispute to have been
frivolous or in bad faith.
13.    Nonassignability; Binding Agreement.
(a)    By the Executive. This Agreement and any and all of the Executive’s
rights, duties, obligations or interests hereunder shall not be assignable or
delegable by the Executive; provided, however, that the Executive shall be
entitled, to the extent permitted under applicable law, to select and change a
beneficiary or beneficiaries to receive any compensation or benefit hereunder
following the Executive’s death by giving written notice thereof. In the event
of the Executive’s death or a judicial determination of his incompetence,
references in this Agreement to the Executive shall be deemed, where
appropriate, to refer to his beneficiary, estate or other legal representative.
(b)    By the Company. This Agreement and any and all of the Company’s rights,
duties, obligations or interests hereunder shall not be assignable by the
Company, except as incident to a reorganization, merger or consolidation, or
transfer of all or substantially all of the Company’s assets or another Change
of Control. In the event of a corporate reorganization of the Company in which
the Company is not the surviving corporation, the surviving entity shall assume
and acknowledge the assumption of this Agreement by the surviving entity.
(c)    Binding Effect. Effective as of the Effective Date, this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto, any successors
to or permitted assigns of the Company, and the Executive’s heirs and the
personal representatives of the Executive’s estate.
14.    Withholding. Any payments made or benefits provided to the Executive
under this Agreement shall be reduced by any applicable withholding taxes or
other amounts required to be withheld by law or contract.
15.    Certain Payments.
(a)    Modified Cutback. If any payment, benefit or distribution of any type to
or for the benefit of the Executive, whether paid or payable, provided or to be
provided, or distributed or distributable pursuant to the terms of this
Agreement or otherwise (collectively, the “Parachute Payments”) would subject
the Executive to the excise tax imposed under Section 4999 of the Code (the
“Excise Tax”), the Parachute Payments shall be reduced so that the maximum
amount of the Parachute Payments (after reduction) shall be one dollar ($1.00)
less than the amount which would cause the Parachute Payments to be subject to
the Excise Tax; provided, that the Parachute Payments shall only be reduced to
the extent the after-tax value of amounts received by the Executive after
application of the above reduction would exceed the after-tax value of the
amounts received without application of such reduction. For this purpose, the
after-tax value of an amount shall be determined taking into account all
Federal, state, and local income, employment and excise taxes applicable to such
amount. If a reduction in the Parachute Payments is required hereunder, the
Company shall


13



--------------------------------------------------------------------------------





reduce or eliminate the Parachute Payments by first reducing or eliminating any
cash severance benefits (with the payments to be made furthest in the future
being reduced first), then by reducing or eliminating any accelerated vesting of
stock options or similar awards, then by reducing or eliminating any accelerated
vesting of restricted stock or similar awards, then by reducing or eliminating
any other remaining Parachute Payments; provided, that no such reduction or
elimination shall apply to any non-qualified deferred compensation amounts
(within the meaning of Section 409A) to the extent such reduction or elimination
would accelerate or defer the timing of such payment in a manner that does not
comply with Section 409A.
(b)    Determinations. An initial determination as to whether (i) any of the
Parachute Payments received by the Executive in connection with the occurrence
of a change in the ownership or control of the Company or in the ownership of a
substantial portion of the assets of the Company shall be subject to the Excise
Tax, and (ii) the amount of any reduction, if any, that may be required pursuant
to subsection (a) above, shall be made by an independent accounting firm
selected by the Company and reasonably acceptable to Executive (the “Accounting
Firm”) prior to the consummation of such change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company. The Executive shall be furnished with notice of all
determinations made as to the Excise Tax potentially payable with respect to the
Executive’s Parachute Payments, together with the related calculations of the
Accounting Firm, promptly after such determinations and calculations have been
received by the Company.
16.    Amendment; Waiver. This Agreement may not be modified, amended or waived
in any manner, except by an instrument in writing signed by both parties hereto.
The waiver by either party of compliance with any provision of this Agreement by
the other party shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.
17.    Governing Law. All matters affecting this Agreement, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the State of New Jersey applicable to contracts
executed in and to be performed in that State.
18.    Survival of Certain Provisions. The rights and obligations set forth in
Sections 3(b), and Sections 4 through 13, and 15 hereof shall survive any
termination or expiration of this Agreement. All such provisions referenced
therein shall be deemed to include their correlative provisions, defined terms,
cross references and other provisions of this Agreement to the extent necessary
for the appropriate meaning, implementation and context of such provisions. The
Indemnification Agreement and the Executive’s rights in respect thereof shall
survive in accordance with the terms and conditions of the Indemnification
Agreement.
19.    Entire Agreement; Supersedes Previous Agreements. This Agreement,
together with the (i) Employment Covenants Agreement, (ii) Non-Compete
Agreement, (iii) 2015 Incentive Plan, (iv) Sign-On RSU Agreement, (v) Annual RSU
Agreement, (vi) Annual PSU Agreement, and (vii) the Indemnification Agreement,
attached hereto as Exhibit G (the “Indemnification Agreement”), each as amended
from time to time in accordance with the provisions of this Agreement, contains
the entire agreement and understanding of the parties hereto with respect to the
matters covered herein and supersedes all prior or contemporaneous negotiations,
commitments, agreements and


14



--------------------------------------------------------------------------------





writings with respect to the subject matter hereof. All such other negotiations,
commitments, agreements and writings shall have no further force or effect, and
the parties to any such other negotiation, commitment, agreement or writing
shall have no further rights or obligations thereunder. Notwithstanding anything
to the contrary herein, the covenants set forth in Sections 5 through 10 of this
Agreement (as well as under the Employment Covenants Agreement or Non-Compete
Agreement contemplated therein) shall be separate rights and obligations in
addition to any other restrictive covenants to which the Executive may be bound
pursuant to the terms of any other agreement between the parties hereto, and in
the event that the restrictive covenants in one or more agreements cover
substantially the same subject matter as the Employment Agreement and conflict
with the terms of the Employment Agreement, the parties hereto agree and
acknowledge that the covenant set forth in the Employment Agreement shall apply.
20.    Counterparts. This Agreement may be executed by either of the parties
hereto in counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same instrument.
Signatures delivered by facsimile (including, without limitation, “pdf”) shall
be effective for all purposes.
21.    Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
22.    Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
To the Company:
23 Main Street
Holmdel, N.J. 07733
Attention: Chief Legal Officer
To the Executive:
at the last address on record with the Company;
All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, or (ii) if sent by
electronic mail or facsimile, upon confirmation of receipt by the recipient of
such transmission, or (iii) if sent by courier or certified or registered U.S.
mail, upon receipt.
23.    Indemnification; Directors and Officers Insurance. Executive shall be
entitled to the benefits set forth in the Indemnification Agreement attached
hereto as Exhibit G, in accordance with the terms and conditions thereof. The
Executive also shall be entitled to coverage under the Company’s directors and
officers’ insurance policy to the extent applicable.
24.    Severability. In the event that any court having jurisdiction shall
determine that any restrictive covenant or other provision contained in this
Agreement (including, without limitation,


15



--------------------------------------------------------------------------------





under the Employment Covenants Agreement or Non-Compete Agreement contemplated
herein) shall be unreasonable or unenforceable in any respect, then such
covenant or other provision shall be deemed limited to the extent that such
court deems it reasonable or enforceable, and as so limited shall remain in full
force and effect. In the event that such court shall deem any such covenant or
other provision wholly unenforceable, the remaining covenants and other
provisions of this Agreement (including, without limitation, under the
Employment Covenants Agreement or Non-Compete Agreement contemplated therein)
shall nevertheless remain in full force and effect.




16



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.
VONAGE HOLDINGS CORP.
By: /s/ Randy K. Rutherford   
   Name: Randy K. Rutherford
Title: Chief Legal Officer 
   and Corporate Secretary



ACCEPTED AND AGREED:
/s/ Rory Read
Rory Read
Date: June 5, 2020










